Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14 – 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected related products; related processes, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 and 12 – 14 of U.S. Patent No. 10,715,750, in view of Aizawa et al. (“Computational Image Sensor for On Sensor Compression”, IEEE .

Regarding claims 1 and 8, 
Claim 1 of instant application
Claim 1 of patent 10,715,750
 A change detection sensor, comprising: 
a pixel array comprising pixels that detect light, wherein the pixels comprise photosensors and photoreceptor circuits that output first signals based on the response of the photosensors; 
event detectors for detecting events associated with light received by the pixels by comparing the first signals and a first reference voltage; 
an event rate detector for counting the events with a counter; and 
a controller for changing how the pixels detect the events based on the event rate detector by changing the first reference voltage; 
wherein the controller compares an event rate provided by the event rate changes a time resolution of the sensor. 

		a pixel array comprising pixels that detect light, wherein the pixels comprise photosensors and photoreceptor circuits that output first signals based on the response of the photosensors;  
		event detectors for detecting events associated with light received by the pixels by comparing the first signals and a first reference voltage and a second reference voltage, selectively;  
		an event rate detector for counting the events with a counter;  and 
          a controller for changing how the pixels detect the events based on the event rate detector by changing at least one of the first reference voltage and the second reference voltage;  
and a minimum event rate, if the event rate is larger than the maximum event rate and if the event threshold is smaller than a maximum event threshold then at least one of the first reference voltage and the second reference voltage is changed, and if the event rate is smaller than the minimum event rate and if the event threshold is larger than a minimum event threshold then at least one of the first reference voltage and the second reference voltage is changed.



The claim 1 of instant application (similar as to claim 8) discloses each limitation of the claim 1 of patent 10,715,750 except for “if the event rate is larger than the maximum event rate the controller changes a time resolution of the sensor”. This is obvious in view of Aizawa.
Fig. 4 and 5). In addition, Aizawa discloses the change detection sensor wherein if the event rate is larger than the maximum event rate the controller changes a time resolution of the sensor (page 1728, col. 2; “Rate control is required for constant pixel-rate coding, and the flag signals are also used to control the rate. The flag signals are summed in an analog current domain and the threshold can be adjusted so that the number of pixels read out is constant” means when the (event) rate exceeds the threshold (maximum event rate), the number of pixels read out is not constant (time resolution changes); also page 1725, col. 1, “When the threshold is fixed, the output pixel rate is variable.” can be interpreted as when the (event) rate exceeds the threshold, the number of pixels read out is changed (time resolution changes)).
Therefore, it would have been obvious to one of ordinary skill in the art, and if the event rate is larger than the maximum event rate the controller changes a time resolution of the sensor. The motivation for doing this is that sensing can be more accurate as event rate increases.

Claims 2 – 7 and 9 – 10 of instant application are corresponding to claims 2 – 7 and 13 – 14 of patent 10,715,750, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aizawa et al. (“Computational Image Sensor for On Sensor Compression”, IEEE TRANSACTIONS ON ELECTRON DEVICES, VOL. 44, NO. 10, OCTOBER 1997, IDS), hereinafter referred as Aizawa.

Regarding claim 1, Aizawa discloses a change detection sensor (Fig. 4), comprising: 
a pixel array (Fig. 3) comprising pixels that detect light, wherein the pixels comprise photosensors (PD in Fig. 4) and photoreceptor circuits (Fig. 4) that output first signals based on the response of the photosensors (PD, pages 1726 – 1727); 
event detectors (comparator of Fig. 5) for detecting events associated with light received by the pixels by comparing the first signals and a first reference voltage (Vth); 
an event rate detector for counting the events with a counter (flag counter of Fig. 7); and 
a controller for changing how the pixels detect the events based on the event rate detector by changing the first reference voltage (page 1728, col. 2; Rate control is required for constant pixel-rate coding, and the flag signals are also used to control the rate. The flag signals are summed in an analog current domain and the threshold can be adjusted so that the number of pixels read out is constant); 
wherein the controller compares an event rate provided by the event rate detector to a maximum event rate, if the event rate is larger than the maximum event rate the controller changes a time resolution of the sensor (page 1728, col. 2; “Rate control is required for constant pixel-rate coding, and the flag signals are also used to control the rate. The flag signals are summed in an analog current domain and the threshold can be adjusted so that the number of pixels read out is constant” means when the (event) rate exceeds the threshold (maximum event rate), the number of pixels read out is not constant (time resolution changes); also page 1725, col. 1, “When the threshold is fixed, the output pixel rate is variable.” can be interpreted as when the (event) rate exceeds the threshold, the number of pixels read out is changed (time resolution changes)).  

Regarding claim 2 (depends on claim 1), Aizawa discloses the sensor further comprising a threshold generation circuit for setting thresholds applied by the event detectors by providing the first reference voltage (Vth in Fig. 5 implicitly disclose there is a circuit for set Vth).  

Regarding claim 3 (depends on claim 1), Aizawa discloses the sensor wherein the controller changes the first reference voltage in response to the assessment provided by the event rate detector (page 1728, col. 2; the threshold can be adjusted so that the number of pixels read out is constant).  

Regarding claim 4 (depends on claim 1), Aizawa discloses the sensor wherein the controller sets thresholds for ON events based on ON events in the pixel array based on the counter (page 1725 – 1728, set the threshold which is used for the ON and OFF events).  

Regarding claim 5 (depends on claim 1), Aizawa discloses the sensor wherein each of the pixels comprises a memory capacitor of one of the event detectors for storing a charge corresponding to received light (page 1727, col. 1, “The signal charge is sampled and held at C1 by the timing of Vsmp.”) when the pixel was reset (the condition is ambiguous because there is no light received when a pixel is reset).  

Regarding claim 6 (depends on claim 1), Aizawa discloses the sensor wherein each of the pixels comprises one or more comparators of one of the event detectors for comparing the changes in received light to the first reference voltage and a second reference voltage to detect the events (page 1726, Fig. 4 and 5, comparator uses Vth which changes).  

Regarding claim 7 (depends on claim 1), Aizawa discloses the sensor further comprising comparators of the event detectors for comparing changes in received light to the first reference voltage to detect the events, the comparators being located in a readout circuit (page 1726, Fig. 4 and 5, comparator is located in the readout circuit of the pixel).  

Regarding claims 8 – 13, they are corresponding to claims 1 and 3 – 7, respectively, thus, they are rejected for the same reason set forth for claims 1 and 3 – 7.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668